 Case 1:21-cv-00552-RJJ-RSK ECF No. 1, PageID.1 Filed 06/29/21 Page 1 of 12




                     UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF MICHIGAN


TODD LOSURE,

      Plaintiff,

v.                                            CASE NO: 21-cv
                                              HON:


KALAMAZOO COUNTY, THOMAS JELSOMENO
MICHAEL HIEMSTRA, JAMES VARDA, DANIEL BLOCK,
ALBERT DOORLAG, and HEATHER MARSHAL
in their individual and official capacities,

      Defendants,

 CHRISTOPHER TRAINOR & ASSOCIATES
 CHRISTOPHER J. TRAINOR (P42449)
 AMY J. DEROUIN (P70514)
 THOMAS P. KERR (P84864)
 Attorneys for Plaintiff
 9750 Highland Road
 White Lake, MI 48386
 (248) 886-8650 / (248) 698-3321 (fax)
 Amy.derouin@cjtrainor.com
 Thomas.kerr@cjtrainor.com



                             COMPLAINT AND JURY DEMAND

      NOW COMES Plaintiff, TODD LOSURE, by and through his attorneys,

CHRISTOPHER TRAINOR & ASSOCIATES, and for his Complaint against the

above-named Defendants states as follows:




                                         1
 Case 1:21-cv-00552-RJJ-RSK ECF No. 1, PageID.2 Filed 06/29/21 Page 2 of 12




1.   Plaintiff is a resident of the City of Three Rivers, St. Joseph County, State of

     Michigan.

2.   Defendant KALAMAZOO COUNTY is a municipal corporation and

     governmental subdivision organized and existing under the laws of the State

     of Michigan.

3.   Defendant THOMAS JELSOMENO is and/or was a correctional officer

     employed by the Kalamazoo County Jail and was acting under color of law,

     in his individual and official capacity, and within the course and scope of his

     employment at all times mentioned herein.

4.   Defendant MICHAEL HIEMSTRA is and/or was a correctional officer

     employed by the Kalamazoo County Jail and was acting under color of law,

     in his individual and official capacity, and within the course and scope of his

     employment at all times mentioned herein.

5.   Defendant JAMES VARDA is and/or was a correctional officer employed by

     the Kalamazoo County Jail and was acting under color of law, in his individual

     and official capacity, and within the course and scope of his employment at

     all times mentioned herein.




                                         2
 Case 1:21-cv-00552-RJJ-RSK ECF No. 1, PageID.3 Filed 06/29/21 Page 3 of 12




6.    Defendant DANIEL BLOCK is and/or was a correctional officer employed

      by the Kalamazoo County Jail and was acting under color of law, in his

      individual and official capacity, and within the course and scope of his

      employment at all times mentioned herein.

7.    Defendant ALBERT DOORLAG is and/or was a correctional officer

      employed by the Kalamazoo County Jail and was acting under color of law,

      in his individual and official capacity, and within the course and scope of his

      employment at all times mentioned herein.

8.    Defendant HEATHER MARSHAL is and/or was a correctional officer

      employed by the Kalamazoo County Jail and was acting under color of law,

      in her individual and official capacity, and within the course and scope of his

      employment at all times mentioned herein.

9.    All relevant events giving rise to this lawsuit occurred in the City of

      Kalamazoo, County of Kalamazoo, State of Michigan.

10.   This lawsuit arises out of Defendants’ violation of Plaintiff’s federal

      constitutional rights as secured by the Fourth Amendment as it applies to the

      States through the Fourteenth Amendment to the United States Constitution

      and consequently, Plaintiff has a viable claim for damages under 42 U.S.C. §

      1963. Plaintiff also has viable state law claims.




                                          3
 Case 1:21-cv-00552-RJJ-RSK ECF No. 1, PageID.4 Filed 06/29/21 Page 4 of 12




11.   Jurisdiction is vested in this Court pursuant to 28 U.S.C. § 1331 [federal

      question] and 28 U.S.C. § 1343 [civil rights].

12.   That the amount in controversy exceeds Seventy-Five Thousand Dollars

      ($75,000.00), not included interest, costs, and attorney fees.

                                      FACTS

13.   On March 2, 2020, Plaintiff was incarcerated in the Kalamazoo County Jail

      as a pretrial detainee.

14.   On this date, while in the a medical holding cell, Plaintiff began pushing the

      help button due to the pain he was in but no one came to assist him.

15.   Defendants did eventually arrive to the holding cell when they noticed

      Plaintiff attempting to commit suicide.

16.   When Defendants came to pull Plaintiff from his cell to place him in another

      padded holding cell, Defendants Varda twisted Plaintiff’s leg and Defendant

      Jelsomeno violently twisted Plaintiff’s fingers.

17.   Plaintiff immediately notified Defendants of the pain in his fingers in his right

      hand and right knee, however, Defendants placed Plaintiff in a padded cell for

      days before allowing him to get treatment for his injuries.

18.   As a result of Defendants’ unlawful actions and/or inactions, Plaintiff

      sustained injuries and damages.




                                          4
 Case 1:21-cv-00552-RJJ-RSK ECF No. 1, PageID.5 Filed 06/29/21 Page 5 of 12




                              COUNT I
           VIOLATION OF THE FOURTEENTH AMENDMENT
                  42 U.S.C § 1983 EXCESSIVE FORCE

19.   Plaintiff realleges and incorporates by reference each and every paragraph of

      this Complaint as though fully set forth herein.

20.   The Due Process Clause of the Fourteenth Amendment prevents the use of

      excessive physical force against pretrial detainees and imposes a duty on

      police officials to take reasonable measures to guarantee the safety of those

      under their care.

21.   Individual Defendants violated Plaintiff’s clearly established and federally

      protected rights as set forth under the United States Constitution and the

      Amendments thereto, including, but not limited to, the Fourteenth

      Amendment of the United States Constitution to be free from unreasonable

      searches and seizures mainly to be free from excessive use of force, when they

      employed unnecessary and unreasonable force which resulted in significant

      injuries to Plaintiff.

22.   At all relevant times herein, Defendants acted under color of law, within the

      scope and course of their employment, and in their official and individual

      capacities.

23.   The actions of Defendants were at all times objectively unreasonable in

      violation of Plaintiff’s clearly established rights under the Fourteenth


                                         5
 Case 1:21-cv-00552-RJJ-RSK ECF No. 1, PageID.6 Filed 06/29/21 Page 6 of 12




        Amendment to the United States Constitution which proximately resulted in

        significant injuries to Plaintiff.

24.     Defendants are not entitled to qualified immunity because they violated

        Plaintiff’s clearly established Fourteenth Amendment right to be free from

        excessive use of force.

25.     As a proximate result of the violations and/or deprivations of Plaintiff’s

        constitutional rights by Defendants, Plaintiff has a viable claim for

        compensatory and punitive damages pursuant to 42 U.S.C. § 1983 together

        with costs, interests, and attorney fees as set forth in 42 U.S.C. § 1988.

      WHEREFORE, Plaintiff respectfully requests that this Honorable Court enter

an award in his favor and against Defendants in an amount in excess of Seventy-

Five Thousand Dollars ($75,000.00) exclusive costs, interest, and attorney fees.

                             COUNT II
        VIOLATION OF THE FOURTEENTH AMENDMENT, 42 USC § 1983
        DELIBERATE INDIFFERENCE/FAILURE TO PROVIDE MEDICAL
                          TREATMENT

26.     Plaintiff realleges and incorporates by reference each and every paragraph of

        this Complaint as though fully set forth herein.

27.     Plaintiff’s constitutionally protected rights that individual Defendants

        violated include the following:

        a. His right to liberty protected in the substantive component of the Due

           Process Clause of the Fourteenth Amendment, which includes personal
                                             6
 Case 1:21-cv-00552-RJJ-RSK ECF No. 1, PageID.7 Filed 06/29/21 Page 7 of 12




         safety, freedom from captivity, and right to medical care and protection;

      b. His right to fair and equal treatment guaranteed and protected by the Equal

         Protection Clause of the Fourteenth Amendment.

28.   Defendants’ violation of their affirmative duties, prevented others from

      Plaintiff’s constitutionally protected rights. This situation, while Plaintiff was

      under Defendants custodial control, is a direct and proximate cause of the

      subsequent deprivation of Plaintiff’s constitutional rights.

29.   Defendants, acting under color of law and in concert with one another, by their

      conduct, showed intentional, outrageous, and reckless disregard for Plaintiff’s

      constitutional rights. Further, their actions in detaining Plaintiff, given his

      medical condition showed deliberate indifference to Plaintiff’s serious

      medical needs and was a deprivation of his constitutional protected rights.

30.   Defendants violated Plaintiff’s federally protected rights by failing to properly

      or adequately attend to Plaintiff’s severe and obvious medical needs, thereby

      exhibiting deliberate indifference.

31.   Defendants’ failure to promptly and adequately respond to Plaintiff’s obvious

      and urgent need for adequate medical attention; refusal to accommodate

      Plaintiff’s documented medical needs; and their failure to ensure that

      elementary medical precautions were taken for Plaintiff’s condition all exhibit

      their deliberate indifference to Plaintiff’s serious medical needs.


                                            7
 Case 1:21-cv-00552-RJJ-RSK ECF No. 1, PageID.8 Filed 06/29/21 Page 8 of 12




32.   Defendants denied Plaintiff adequate access to medical personnel and/or

      prevented Plaintiff from receiving immediate and/or necessary treatment.

33.   Defendants acted wantonly, with deliberate indifference to Plaintiff’s serious

      medical needs.

34.   At the time of the incident complained of herein, it was clearly established

      that the Fourteenth Amendment prohibited the unnecessary and wanton

      infliction of pain by denying or delaying an inmate’s access to medical care.

35.   The facts as set forth in the preceding paragraphs constitute a violation of

      Plaintiff’s Fourteenth Amendment rights and pursuant to 42 USC §1983,

      Plaintiff has a viable claim for compensatory and punitive damages, and costs,

      interest, and attorney fees as set forth in 42 USC §1988.

      WHEREFORE, Plaintiff respectfully requests this Honorable Court to enter

an award in favor of Plaintiff and against Defendants in an amount in excess of

Seventy-Five Thousand Dollars ($75,000.00) exclusive of costs, interest, and

attorney fees.

                             COUNT III
                   DEFENDANT KALAMAZOO COUNTY
                    CONSTITUTIONAL VIOLATIONS

36.   Plaintiff realleges and incorporates by reference each and every paragraph of

      this Complaint as though fully set forth herein.




                                         8
 Case 1:21-cv-00552-RJJ-RSK ECF No. 1, PageID.9 Filed 06/29/21 Page 9 of 12




37.   Defendant Kalamazoo County permitted customs, practices, and/or policies

      which resulted in the violations of Plaintiff’s constitutional rights as

      complained of herein.

38.   These customs, practices, and/or policies included, but were not limited to,

      the following:

      a. Failing to adequately train and/or supervise its corrections officers so as to

         prevent violations of citizens’ constitutional rights;

      b. Failing to adequately train and/or supervise corrections officers regarding

         the proper use of force; and

      c. Failing to adequately supervise, review, and/or discipline corrections

         officers whom Defendant Kalamazoo County knew or should have known

         were violating or were prone to violate citizens’ constitutional rights,

         thereby permitting and/or encouraging its corrections officers to engage in

         unlawful conduct.

39.   Defendant’s conduct was so reckless so as to demonstrate deliberate

      indifference for whether an injury resulted.

40.   Defendant’s acts and/or indifference and/or omissions were the direct and

      proximate cause of Plaintiff’s injuries.

41.   The facts as set forth in the preceding paragraphs constitute a violation of

      Plaintiff’s constitutional rights; and pursuant to 42 U.S.C. § 1983, Plaintiff


                                          9
Case 1:21-cv-00552-RJJ-RSK ECF No. 1, PageID.10 Filed 06/29/21 Page 10 of 12




      has a viable claim for compensatory and punitive damages, costs, and attorney

      fees as set forth in 42 U.S.C. § 1988.

      WHEREFORE, Plaintiff respectfully requests that this Honorable Court

enter an award in his favor and against Defendants in an amount in excess of

Seventy-Five Thousand Dollars ($75,000.00) exclusive of costs, interest, and

attorney fees.

                                Respectfully Submitted,
                                CHRISTOPHER TRAINOR & ASSOCIATES

                                 s/ Christopher Trainor               .




                                CHRISTOPHER J. TRAINOR (P42449)
                                AMY J. DEROUIN (P70514)
                                THOMAS P. KERR (P84864)
Dated: June 28, 2021            Attorneys for Plaintiff
CJT/TPK                         9750 Highland Road
                                White Lake, MI 48386
                                (248) 886-8650
                                amy.derouin@cjtrainor.com




                                         10
Case 1:21-cv-00552-RJJ-RSK ECF No. 1, PageID.11 Filed 06/29/21 Page 11 of 12




                     UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF MICHIGAN


TODD LOSURE,

      Plaintiff,

v.                                            CASE NO: 21-cv
                                              HON:


KALAMAZOO COUNTY, THOMAS JELSOMENO
MICHAEL HIEMSTRA, JAMES VARDA, DANIEL BLOCK,
ALBERT DOORLAG, and HEATHER MARSHAL

      Defendants,

 CHRISTOPHER TRAINOR & ASSOCIATES
 CHRISTOPHER J. TRAINOR (P42449)
 AMY J. DEROUIN (P70514)
 THOMAS P. KERR (P84864)
 Attorneys for Plaintiff
 9750 Highland Road
 White Lake, MI 48386
 (248) 886-8650 / (248) 698-3321 (fax)
 Amy.derouin@cjtrainor.com
 Thomas.kerr@cjtrainor.com



                             DEMAND FOR JURY TRIAL




                                         11
Case 1:21-cv-00552-RJJ-RSK ECF No. 1, PageID.12 Filed 06/29/21 Page 12 of 12




      NOW COMES Plaintiff, TODD LOSURE, by and through his attorneys,

CHRISTOPHER TRAINOR & ASSOCIATES, and hereby makes a Demand for

Trial by Jury in the above-captioned matter.

                                Respectfully Submitted,
                                CHRISTOPHER TRAINOR & ASSOCIATES

                                 s/ Christopher Trainor         .




                                CHRISTOPHER J. TRAINOR (P42449)
                                AMY J. DEROUIN (P70514)
                                THOMAS P. KERR (P84864)
                                Attorneys for Plaintiff
                                9750 Highland Road
                                White Lake, MI 48386
                                (248) 886-8650
                                amy.derouin@cjtrainor.com

Dated: June 28, 2021
CJT/TPK




                                        12
